Citation Nr: 0509206	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  94-35 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral keratitis.  

2.  Entitlement to a disability rating in excess of 10 
percent for a traumatic cataract of the left eye, secondary 
to glaucoma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a prior rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
awarded the veteran service connection, with a noncompensable 
initial rating, for residuals of corneal abrasions of the 
eyes.  The veteran initiated and subsequently perfected a 
timely appeal of the denial of a compensable initial rating 
for this disability.  In March 1995, he testified at a 
personal hearing before a VA hearing officer.  

In an October 2004 rating action, the RO recharacterized the 
veteran's claim as listed on the front page of this decision.  
He was also awarded a compensable initial rating for his 
bilateral keratitis, effective from January 30, 1989, and a 
separate compensable rating for a cataract of the left eye.  
However, because there has been no clearly expressed intent 
on the part of the veteran to limit his appeal to entitlement 
to a specified disability rating, the VA is required to 
consider entitlement to all available ratings for that 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, these issues remain in appellate status.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran's eye disabilities result in contraction of 
his visual fields to 39º in the left eye and to 49º in the 
right eye, with active pathology.  

CONCLUSION OF LAW

1.  The criteria for an initial rating of 30 percent for 
bilateral keratitis with left eye cataract and glaucoma have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.14, 4.84a; Diagnostic Codes 6001, 6009, 6013, 
6027, 6079, 6080 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 1994 
Statement of the Case, the various Supplemental Statements of 
the Case, and September 2001 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
VA medical care and these records were obtained.  Private 
medical records have been obtained, as indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA medical examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in January 1993, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in October 
2004, in light of the additional development performed 
subsequent to January 1993.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks an initial rating in excess of 10 percent 
for his bilateral keratitis, formerly rated as bilateral 
corneal abrasions.  He also seeks an initial rating in excess 
of 10 percent for his glaucoma, with traumatic cataract, of 
the left eye.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 2002).  However, when the assignment of 
initial ratings is under consideration, the level of 
disability in all periods since the effective date of the 
grant of service connection must be taken into account.  
Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in 
which a reasonable doubt arises as to the appropriate degree 
of disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2004).  

Keratitis is currently rated under Diagnostic Code 6001, 
which provides a rating from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
Glaucoma is rated under Diagnostic Codes 6013, with the 
assigned rating to be based on the veteran's visual acuity or 
field loss.  38 C.F.R. § 4.84a, Diagnostic Codes 6001, 6013 
(2004).  The Board notes that both keratitis and glaucoma are 
rated based on visual acuity or field loss; however, VA may 
not evaluate the same manifestations under multiple 
diagnoses.  Since both disabilities are to be rated based on 
visual acuity or visual field, it is most appropriate to rate 
them together to avoid "pyramiding."  See 38 C.F.R. § 4.14 
(2004).  Similarly, glaucoma is rated under Diagnostic Code 
6013 for loss of visual acuity or field impairment, with a 
minimum of 10 percent.  Cataract is rated under Diagnostic 
Code 6027 for impairment of vision (the cataract is 
preoperative, so aphakia is not involved).

The veteran's visual acuity has been examined on several 
occasions during the pendency of this appeal, with visual 
acuity no worse than 20/25 in the right eye and 20/30 in the 
left eye.  The Rating Schedule provides that where vision in 
one eye is 20/25 (6/12) or better and 20/30 in the other eye 
(6/12), or better, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.84a, Diagnostic Code 6079 (2004).  For a rating 
for visual impairment, the best distant vision obtainable 
after the best correction by glasses will be the basis of the 
rating.  38 C.F.R. § 4.75 (2004).  Thus, based on the visual 
acuity, a higher initial rating is not warranted.  

Considering next any loss of visual field, the Board notes 
that the veteran's visual field was tested in April 2004 
using the Goldman perimeter test.  Using the findings 
obtained from this examination, the average concentric 
contraction of visual fields may be calculated by applying 
the formula in 38 C.F.R. § 4.76a.  Applying this formula, the 
average for the left eye is 39º and the average for the right 
eye is 49º.  Contraction along the temporal axis was to 60° 
on the right and 42° on the left.  The visual field on the 
right was described as "normal" by the examiner, while that 
on the left was described as "consistent with clinical 
exam."

Under the criteria for rating impairment of visual field, a 
20 percent rating is warranted if the bilateral visual field 
is limited to 60 degrees but not 45 degrees (alternately 
rated as 20/50); a 30 percent rating is warranted if the 
bilateral visual field is limited to 45 degrees but not to 30 
degrees (alternately rated as 20/70); and a 50 percent rating 
is warranted if the bilateral visual field is limited to 30 
degrees but not 15 degrees (alternately rated as 20/100).  
38 C.F.R. § 4.84a, Diagnostic Code 6080 (2004).  Concentric 
contraction ratings require contraction within the stated 
degree, temporally; the nasal contraction may be less.  When 
the level of visual field impairment in one eye is different 
from the other eye, the alternate ratings are to be employed.  
38 C.F.R. § 4.84a, Diagnostic Code 6080, Note 2 (2004).  
Visual acuity impairment of 20/70 in one eye and 20/50 in the 
other results in a disability rating of 20 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6078 (2004).  Thus, a 20 
percent rating is warranted, based on loss of visual field.  
Inasmuch as the veteran's 20 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for this disability, there is no 
basis for a staged rating in the present case.  See 
Fenderson, supra.  However, Diagnostic Codes 6001 and 6009 
provide for an additional 10 percent rating during 
continuance of active pathology.  The April 2004 VA examiner 
stated that these disabilities involved active pathology.  
Therefore an additional 10 percent is added to the rating, 
for a total of 30 percent.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disabilities at issue present such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's disabilities of the eyes have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disabilities are 
unusual, or cause marked interference with work other than as 
contemplated within the schedular provisions discussed 
herein.  

In conclusion, a 30 percent rating and no higher is warranted 
for the veteran's bilateral keratitis, traumatic cataract, 
and glaucoma.  A disability rating in excess of 30 percent is 
not warranted.  As a preponderance of the evidence is against 
the award of initial ratings in excess of these, the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Entitlement to an initial rating of 30 percent for the 
veteran's bilateral keratitis with traumatic cataract and 
glaucoma is granted, subject to regulations applicable to the 
payment of monetary benefits.  



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


